DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 13; 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina et al. U.S. Pub. No. 2016/0239080 in view of Rouvinez et al. U.S. Pub. No. 2020/0019232, Bell et al. U.S. Patent No. 8,230,367 and Powderly et al. U.S. Pub. No. 2018/0350150.  
Re:  claims 1, 12 and 13, Marcolina teaches 
1. (Currently Amended) An information processing apparatus comprising:  one or more processors; and one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to (“Refer now to Fig. 2, which shows a simplified block diagram of a computer system 200… Computer system 200 includes a processor 202, a memory 204… Memory 204 can be used to store instructions to be executed by executed by the processor 202 as well as input and/or output data associated with execution of the instructions.”; Marcolina, [0151], Fig. 2)
Fig. 2 illustrates a computer system 200, which includes a processor 202 coupled to a memory 204.  The memory stores instructions that are executed by the processor.   
 obtain, from an image pickup device, a physical space image that is an image of a physical space captured by the image pickup device; (“System 100 is preferably coupled to a wearable device 101 that can be a personal head mounted display (HMD) having a goggle from factor such as shown in Fig. 1, a helmet form factor, or can be incorporated into or coupled with a watch, smartphone, or other type of portable device or any number of cameras 102, 104 coupled to sensory processing system 106… cameras 102, 104 can be oriented toward portions of a region of interest 112 by motion of the device 101, in order to view a virtually rendered or virtually augmented view of the region of interest 112 that can include a variety of virtual objects 116 as well as contain an object of interest 114 (in this example, one or more hands) that moves within the region of interest 112… Projected VR/AR allows users to simultaneously view the real world physical space and the virtual object superimposed in the space… a virtual object can be projected on to the real world physical space using micro-projectors embedded in wearable goggle or other head mounted display (like HMD 101) that cast a perspective view of a stereoscopic 3D imagery onto the real world space.”; Marcolina, [0142], [0144], [0162], Fig. 1)
Fig. 1 illustrates the cameras 102, 104 that capture the region of interest of the real world physical space (physical space image that is an image of a physical space captured by the image pickup device).  
 obtain position and orientation information that represents  a position and orientation of a viewpoint of the image pickup device; (“.. a camera, in-between the micro-projectors can scan for infrared identification markers placed in the real world space.  The camera can use these markers to precisely track the user’s head position and orientation in the real world physical space.”; Marcolina, [0162])
The head position and orientation (which includes the position and orientation of the HMD, which includes the position and orientation of the viewpoint of the cameras (image pickup device) in the HMD) is determined (obtain position and orientation 
Marcolina is silent, however, Rouvinez teaches virtual object creation means detecting detect a physical object in the physical space;  create a first virtual object that expresses the detected physical object with setting a display state of the first virtual object to a hidden state; (“… the technology disclosed detects presence and motion of the hands 114 in the real world physical and responsively creates corresponding virtual representations 1214A and 1214B in the virtual environment 1206, which are viewable by the user 1204.”; Marcolina, [0250], Fig. 12B)
A user’s hands (physical object) are detected in the real world physical space (detect a physical object in the physical space) and then a corresponding virtual representation of the user’s hands is created (create a first virtual object that expresses the detected physical object).  Marcolina is silent, however, Rouvinez teaches that the display state of the first virtual object can be hidden. (“Fig. 6A… showing an image of the actual arrangement of hands of a user 4 arranged on an electronic steering wheel in the physical world.  The arrangement is processed to provide instructions for the corresponding graphical environment 8 as shown in Fig. 6B… As illustrated by example of Figs. 6A and 6B the system 2 provides a more immersive virtual reality experience for the user since their body parts are arranged in the virtual reality simulation with the correct size, position and orientation as in the actual physical world… transition between states may be triggered in response to the determination of a characteristic user interaction… The characteristic user interaction may comprise one or more of the following:... a body part moved into or out of contact with an interface device 14… the computer 16 may change the instructions to the display 6 from providing the second AR/RR state 66 to the first VR state 64... A graphical image of an AR simulation showing both hands of a user arranged on the electronic steering wheel can also be provided, which in this embodiment is the trigger for transition to the first VR state… triggering may be based on the removal of both hands from the interface device 14, such that they are arranged in 10 O’clock and 2 O’clock position… triggering causes a second state 66, wherein an AR image is overlaid/superposed on the VR state 64 in proximity to the interface device… upon triggering the RR/AR simulation maybe fully displayed rather that [sic] and overlay.”; Rouvinez, [0094], [0106], [0107], [0119], [0120], Figs. 6A-B)
The user’s hands are detected on an electronic steering wheel in the physical world (detect a physical object in the physical space), which triggers a transition from the real reality (RR) OR augmented reality (AR) state to the virtual reality VR state.  Fig. 6B illustrates that when both of the user’s hands have been detected as touching the steering wheel, the user’s hands and the steering wheel are displayed as virtual objects in a virtual environment (create a first virtual object that expresses the detected physical object).  When the user removes both hands from contact with the steering wheel, this triggers a transition to the RR or AR state.  In the RR or AR state, the virtual hands disappear and the real hands appear (create a first virtual object that expresses the desired physical object with setting a display state of the first virtual object to a hidden state).  Rouvinez can be combined with Marcolina, such that the virtual object of Marcolina is generated when the contact of Rouvinez is detected and a when the 
Marcolina is silent, however, Bell teaches  detect collision between the detected object and a second virtual object by detecting collision between the first virtual object and  the second virtual object; (“When the hand has crossed the threshold into selection mode, where it has the ability to select objects, a crosshairs appears.  If no hand is raised, no hand representation is shown… users’ hands or bodies can interact with virtual objects via a two-dimensional or three-dimensional simulation of physical collisions… The model of the hand in the physics simulation could be used to detect overlap and collisions with virtual objects shown on the display… When a user 710 reaches their hand 770 out, a virtual representation 750 of their hand may be displayed by display 730.  As the user’s hand 770 enters within touch space 780 around virtual object 740 displayed by display 730, an interaction occurs… when the user extends their hand into a “selection zone,” the object can be selected.”; Bell, col. 11, lines 65-67, col. 12, lines 7-9, lines 18-20, col. 14, lines 8-12, col. 14, lines 13-14, Figs. 5 and 7)

Marcolina is silent, however, Powderly teaches  inform a user of the collision between the detected physical object and the second object by changing the a display state of the first virtual object from the hidden state to a displayed state in  response to the  detection  of the collision ; (“… information is received from the hand or finger placement sensor(s)… Hand or finger placement sensor information can include any information obtained by the built-in keyboard sensors (e.g., touch sensors or keystroke detection mechanisms)… the received sensor information can be indicative of a location of the user’s hand(s) relative to the physical keyboard, a location of one or more of the user’s fingers relative to the physical keyboard, a set of keys being depressed, a set of keys being touched by a finger of the user’s hand… a virtual hand or finger placement image is generated based on the sensor information received at block 2030.  The hand or finger placement image may include one or more depictions of hands and/or fingers of the user, such as depictions described with reference to Fig. 19. ”; Powderly, [0285], Figs. 19-20) 
A virtual keyboard that represents a physical keyboard is displayed.  When the sensor detects the user’s hand (detected physical object) touching (collision) the physical keyboard (second object), a virtual hand with finger placement on the virtual keyboard, is generated (changing a display state of the first virtual object from the hidden state to a displayed state in response to the detection of the collision).  When the physical hand touches the physical keyboard, the virtual hand appears touching the virtual keyboard.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Marcolina by adding the feature of inform a user of the collision between the detected physical object and the second object by changing the a display state of the first virtual object from the hidden state to a displayed state in response to the detection of the collision, in order to allow the user to determine the location of his or her fingertips on the physical keyboard without needing to look down at the physical keyboard, as taught by Powderly. ([0287])  
Marcolina and Rouvinez teach  create, based on  virtual space including the first virtual object and the second virtual object, the  position and orientation information, the display state, and the physical space image, a mixed reality image in combination of an image of the virtual space and the physical space image; and  output the created mixed reality image to be displayed on a  display device. (“… cameras 102, 104 can be oriented toward portions of a region of interest 112 by motion of the device 101, in order to view a virtually rendered or virtually augmented view of the region of interest 112 that can include a variety of virtual objects 116 as well as contain an object of interest 114 (in this example, one or more hands) that moves within the region of interest 112… Projected VR/AR allows users to simultaneously view the real world physical space and the virtual object superimposed in the space… virtual constructs… are used to determine variations (i.e., virtual “contact” with the virtual construct, motion relative to a construct portion, etc.) to be interpreted as engagements, dis-engagements, motions relative to the construct(s), and so forth, enabling the system to interpret pinches, pokes, and grabs… in response to detecting a one finger or one thumb free-form gesture of the hand in the 3D sensory space in virtual contact with the virtual object, depicting, in the generated display, the virtual contact and resulting displacement of the virtual object by the 3D solid hand model.”; Marcolina, [0144], [0162], [0291], [0370])
A mixed reality image is created, which includes the real world physical space (physical space image) and the virtual objects (such as the hand virtual object (first virtual object and the virtual object (second virtual object)) superimposed in the space (a mixed reality image in combination of an image of the virtual space and the physical space image), from the position and orientation of the HMD/cameras (position-orientation information).  This mixed reality image is displayed on the display (output the created mixed reality image to be displayed on a display device).  Marcolina is silent, however, Rouvinez teaches the display state. (“Fig. 6A… showing an image of the actual arrangement of hands of a user 4 arranged on an electronic steering wheel in the physical world.  The arrangement is processed to provide instructions for the corresponding graphical environment 8 as shown in Fig. 6B… As illustrated by example of Figs. 6A and 6B the system 2 provides a more immersive virtual reality experience for the user since their body parts are arranged in the virtual reality simulation with the correct size, position and orientation as in the actual physical world… transition between states may be triggered in response to the determination of a characteristic user interaction… The characteristic user interaction may comprise one or more of the following:... a body part moved into or out of contact with an interface device 14… the computer 16 may change the instructions to the display 6 from providing the second AR/RR state 66 to the first VR state 64... A graphical image of an AR simulation showing both hands of a user arranged on the electronic steering wheel can also be provided, which in this embodiment is the trigger for transition to the first VR state… triggering may be based on the removal of both hands from the interface device 14, such that they are arranged in 10 O’clock and 2 O’clock position… triggering causes a second state 66, wherein an AR image is overlaid/superposed on the VR state 64 in proximity to the interface device… upon triggering the RR/AR simulation maybe fully displayed rather that [sic] and overlay.”; Rouvinez, [0094], [0106], [0107], [0119], [0120], Figs. 6A-B)
The user’s hands are detected on an electronic steering wheel in the physical world (detect a physical object in the physical space), which triggers a transition from the real reality (RR) OR augmented reality (AR) state to the virtual reality VR state.  Fig. 6B illustrates that when both of the user’s hands have been detected as touching the steering wheel, the user’s hands and the steering wheel are displayed as virtual objects in a virtual environment (display state).  When the user removes both hands from contact with the steering wheel, this triggers a transition to the RR or AR state.  In the RR or AR state, the virtual hands disappear and the real hands appear (display state).  
Re:  claim 3, Marcolina is silent, however, Rouvinez teaches 
3. (Currently Amended) The information processing apparatus according to  Claim 1, wherein  the mixed reality image  is created so that a relative position of the first virtual object to the second virtual object should be maintained after the collision. (“Fig. 6A… showing an image of the actual arrangement of hands of a user 4 arranged on an electronic steering wheel in the physical world.  The arrangement is processed to provide instructions for the corresponding graphical environment 8 as shown in Fig. 6B… As illustrated by example of Figs. 6A and 6B the system 2 provides a more immersive virtual reality experience for the user since their body parts are arranged in the virtual reality simulation with the correct size, position and orientation as in the actual physical world… transition between states may be triggered in response to the determination of a characteristic user interaction… The characteristic user interaction may comprise one or more of the following:... a body part moved into or out of contact with an interface device 14… the computer 16 may change the instructions to the display 6 from providing the second AR/RR state 66 to the first VR state 64... A graphical image of an AR simulation showing both hands of a user arranged on the electronic steering wheel can also be provided, which in this embodiment is the trigger for transition to the first VR state… triggering may be based on the removal of both hands from the interface device 14, such that they are arranged in 10 O’clock and 2 O’clock position… triggering causes a second state 66, wherein an AR image is overlaid/superposed on the VR state 64 in proximity to the interface device… upon triggering the RR/AR simulation maybe fully displayed rather that [sic] and overlay.”; Rouvinez, [0094], [0106], [0107], [0119], [0120], Figs. 6A-B)
The user’s hands are detected in contact with an electronic steering wheel in the physical world, which triggers a transition from the real reality (RR) OR augmented reality (AR) state to the virtual reality VR state.  Fig. 6B illustrates that when both of the user’s hands have been detected as touching the steering wheel, the user’s hands and the steering wheel are displayed as virtual objects in a virtual environment (first virtual object and second virtual object).  The positions of the hands are maintained after contact has been detected (after the collision) to transition to and stay in the VR state.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Marcolina by adding the feature of the mixed reality image is created so that a relative position of the first virtual object to the 
Re:  claim 6, Marcolina is silent, however, Bell teaches 
6. (Currently Amended) The information processing apparatus according to Claim 3, wherein  in the displayed state the first virtual object is displayed with gradations depending on distances from a collision position when the first virtual object and the second virtual object collide with each other. (“The display may display a representation of the user’s body or specific body parts in order to provide visual feedback to the user as to their location within the virtual space shown on the display, and facilitate accurate interaction with the objects shown on the display.  The display may also display a representation of a user’s hand… it may be advantageous to specifically highlight the hands of users… The representation used for the hand may depend on the position of the hand or how it is moving.  It may also reflect whether the hand is capable of selecting or interacting with objects… For example, if the selection detection algorithm is based on the distance of the hand from the user’s body, the hand can gradually change appearance along an animation sequence, where the frame from the animation sequence is chosen using the distance value.”; Bell, col. 10, lines 59-66, col. 11, lines 2-5, col. 14, lines 63-67)
The user’s virtual hand (first virtual object) gradually changes appearance (displays the first virtual object with gradations) along an animation sequence as the user’s hand moves away from the user’s body and closer to the virtual object (second virtual object).  .   
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Rouvinez, Bell and Powderly as applied to claim 3 above, and further in view of Bennet et al. U.S. Patent No. 9,202,313.  
Re:  claim 5, Marcolina is silent, however, Bennet teaches 
5. (Currently Amended) The information processing apparatus according to Claim 3, wherein  in the displayed state, the first virtual object is displayed as a wireframe, in a blinking manner, or in a translucent form when the first virtual object and the second virtual object collide with each other. (“Upon detecting the collision between the tip 624 of the virtual index finger 632 and the triangle icon 620, the interface program 14 may provide one or more collision sensory cues to the user 304 via the HMD device 408… the sensory collision cues may include… visual highlights such as flashing and or changing colors… ”; Bennet, col. 10, line 63-col. 11, line 5, Fig. 6)
When a collision is detected between the virtual index finger (first virtual object) and the   
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Rouvinez, Bell and Powderly as applied to claim 6 above, and further in view of Lyren U.S. Pub. No. 2020/0066058.  
Re:  claim 7, Marcolina is silent, however, Lyren teaches 
7. (Currently Amended) The information processing apparatus according to Claim 6, wherein  the second virtual object is obtained by creating a virtual object that expresses another physical object. (“Fig. 12A shows the user 1220 looking straight ahead with a field of view that includes an automobile 1262 and a tree 1264 near the automobile.  The wearable device 1210 captures this image and transmits it through the network 1240 to a display 1270 of the HPED 1230… The display 1270 of the HPED 1230 includes an automobile 1272 and a tree 1274 near the automobile that represent the automobile 1262 and tree 1264 in the field of view 1250 for the wearable electronic device 1210… Real objects in the field of view 1250 can also appear as altered objects on the display 1270 of the HPED 1230.  For instance, the real objects of the automobile 1262 and the tree 1264 are transformed and appear as virtual objects (e.g., the automobile 1272 and the tree 1274 are virtual images of the real automobile and the real tree).”; Lyren, [0169], [0170], Fig. 12A)
Fig. 12 A illustrates that real objects automobile 1262 and tree 1264 are displayed as virtual objects automobile 1272 (first virtual object) and tree 1274 (second virtual object) on the display.  Thus, the tree 1274 is the second virtual object that expresses real object tree 1264 (another physical object).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of the second virtual object is obtained by creating a virtual object that expresses another physical object, in order to display movement of the virtual image of the real object to show a task to be completed, as taught by Lyren. ([0024]) 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Rouvinez, Bell, Powderly and Lyren as applied to claim 7 above, and further in view of Okuno U.S. Patent No. 8,866,811.  
Re:  claim 8, Marcolina is silent, however, Okuno teaches 
8. (Currently Amended) The information processing apparatus according to Claim 7, wherein  from measurement  device measuring the  position and orientation of the viewpoint of the image pickup device, the  position and orientation information that represents the  position and orientation of the viewpoint of the image pickup device is created. (“The CPU 101 calculates position and orientation information of the video camera 105 (viewpoint) by adding position and orientation relationship information indicating the position and orientation relationship between the video camera 105 and position and orientation sensor 108 to the acquired position and orientation information.”; Okuno, col. 8, lines 47-52, Fig. 4)
The CPU calculates (measures/creates) position and orientation information that represents the position and orientation of the video camera viewpoint (represents the position and orientation of the viewpoint of the image pickup device).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of from measurement device measuring the position and orientation of the viewpoint of the image pickup device, the position and orientation information that represents the position and orientation of the viewpoint of the image pickup device is created, in order to generate a composite image of virtual and physical space images and transmit to the HMD, as taught by Okuno (col. 8, lines 26-30)
Re:  claim 9, Marcolina teaches 
9. (Currently Amended) The information processing apparatus according to Claim 8, wherein the measurement  device measures the  position and orientation of the viewpoint of the image pickup device based on features detected from an image picked up by the image pickup device. (“.. a camera, in-between the micro-projectors can scan for infrared identification markers placed in the real world space.  The camera can use these markers to precisely track the user’s head position and orientation in the real world physical space.”; Marcolina, [0162])
The head position and orientation (which includes the position and orientation of the HMD, which includes the position and orientation of the viewpoint of the cameras .  
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Rouvinez, Bell and Powderly as applied to claim 1 above, and further in view of Weising et al. U.S. Pub. No. 2014/0235311 and Clement et al. U.S. Pub. No. 2017/0038830.  
Re:  claim 10, Marcolina is silent, however, Weising teaches 
10. (Currently Amended) A system comprising a plurality of the information processing apparatuses according to Claim 1, wherein  each of the plurality of the information processing apparatuses detects the collision between the first virtual object and the second virtual object; (“Fig. 3 illustrates an augmented reality chess game with virtual board and blended player’s hands… While holding portable 302 in one hand, players peer through screen 304 and reach into the play area that is being generated for them to touch 3D game objects and environments.  Game play is completely tactile.  It is possible for multiple players to reach into the play area at the same time and interact with game objects in sophisticated ways.  For example, hand 306 of a player can interact with a virtual object by interfacing, holding, pushing, pulling, grabbing, moving… Each portable device that is synchronized to a play area adds another potential camera, relative motion tracking and ping data, making it possible to see players hands and fingers from multiple perspectives to create an effective 3D camera-based motion capture field.”; Weising, [0049], [0050], [0051], Fig. 3)

Marcolina is silent, however, Clement teaches any one of the information processing apparatuses determines a display state of the first virtual object with comprehensive judgment based on collision detection results in the individual information processing apparatuses. (“For example, the VR application 10 can determine that the user 202 is using one or both (rendered) hand as an input mechanism and as such, the application 110 can trigger a collision mode that enables the user’s finger as a selector and can provide a visual display when the user is within a collision zone 319 at a target 320 (e.g., glow, shimmer at target 320) to indicate to the user that the finger can perform a map selection.”; [0065], Fig. 3A)
The display state of the user’s hand (first virtual object) changes (by glowing or shimmering) when the user’s hand collides with a location on the virtual map.  Clement can be combined with Weising and Marcolina such that, each of the multiple devices of Weising can change the appearance of the user’s virtual hand when it collides with the virtual object.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of 
Re:  claim 11, Marcolina is silent, however, Clement teaches 
11. (Original) The system according to Claim 10, wherein the any one of the information processing apparatuses changes a manner of expressing the first virtual object in accordance with the collision detection results in the individual information processing apparatuses. (“For example, the VR application 10 can determine that the user 202 is using one or both (rendered) hand as an input mechanism and as such, the application 110 can trigger a collision mode that enables the user’s finger as a selector and can provide a visual display when the user is within a collision zone 319 at a target 320 (e.g., glow, shimmer at target 320) to indicate to the user that the finger can perform a map selection.”; Clement, [0065], Fig. 3A)
The display state of the user’s hand (first virtual object) changes (by glowing or shimmering) when the user’s hand collides with a location on the virtual map.  Clement can be combined with Weising and Marcolina such that, each of the multiple devices of Weising can change the appearance of the user’s virtual hand when it collides with the virtual object.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature any one of the information processing apparatuses changes a manner of expressing the first virtual object in accordance with the collision detection results in the individual   

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 6/25/2021, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 6/25/2021, with respect to Claim Interpretation under 35 U.S.C. § 112(f) of claims 1-10 have been fully considered and are persuasive.  The Claim Interpretation under 35 U.S.C. § 112(f) of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 6/25/2021, with respect to the Objection to claim 5 have been fully considered and are persuasive.  The Objection to claim 5 of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 6/25/2021, with respect to the 35 U.S.C. § 101 Rejection of claim 13 have been fully considered and are persuasive.  The 35 U.S.C. § 101 Rejection of the previous Office Action has been withdrawn. 
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive.  Applicant argues that Marcolina and Bell do not teach:  

Examiner disagrees.  Marcolina, Rouvinez, Bell and Powderly teach the limitations of claim 1.  Rouvinez, Bell and Powderly teach the above limitations of claim 1.  Rouvinez teaches, for example, that when the user removes both hands from contact with the steering wheel, this triggers a transition to the RR or AR state.  In the RR or AR state, the virtual hands disappear and the real hands appear (create a first virtual object that expresses the desired physical object with setting a display state of the first virtual object to a hidden state). (Rouvinez, [0094], [0106], [0107], [0119], [0120], Figs. 6A-B).  Bell teaches that when the model of the hand (first virtual object) crosses the threshold into the selection zone, contact (collision) is made (detected) with the virtual object (second virtual object) (detecting collision between the first virtual object and a second virtual object) and the model of the hand is displayed. (Bell, col. 11, lines 65-67, col. 12, lines 7-9, lines 18-20, col. 14, lines 8-12, col. 14, lines 13-14, Figs. 5 and 7).  Powderly .  
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“… dependent claim 2 is allowable for at least the reasons the this claim depends from allowable independent claim 1, and further recite additional features that further defined the present invention… the Examiner has failed to establish an adequate evidentiary basis to support a rejection of dependent claim 2 under 35 U.S.C. § 103 and that the rejection of this claim is improper and should be withdrawn”
Examiner disagrees.  Claim 2 has been cancelled by Applicant.  
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive.  Applicant argues:  
Claims 3, 5 and 6 are rejected under 35 U.S.C. § 103 as allegedly being obvious over… Marcolina, Bell and Bennet.  Applicant respectfully disagrees.  
Claim 4 is rejected under 35 U.S.C. § 103 as allegedly being obvious over Marcolina, Bell, Bennet and Okuno.  Applicant respectfully disagrees.
Claim 7 is rejected under 35 U.S.C. § 103 as allegedly being obvious over Marcolina, Bell, Bennet and Lyren.  Applicant respectfully disagrees.
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as allegedly being obvious over Marcolina, Bell, Bennet, Lyren and Okuno.  Applicant respectfully disagrees.
Claims 10-11 are rejected under 35 U.S.C. § 103 as allegedly being obvious over Marcolina, Bell, Weising and Clement. Applicant respectfully disagrees.
As previously discussed, Marcolina and Bell whether considered individually or in proper combination, still do not teach or suggest at least “create a first virtual object that expresses the detected physical object with setting a display state of the first virtual object to a hidden state; detect collision between the detected physical object and a second virtual object by detecting collision between the first virtual object and the second virtual object; inform a user of the collision between the detected physical object and the second virtual object by changing the display state of the first virtual object from the hidden state to a displayed state in response to the detection of the collision” as presently claimed… Marcolin [sic], Bell, Bennet, Okuno, Lyren, Weising, and Clement, whether considered alone or in proper combination, still do not teach or suggest the aforementioned features recited in independent claim 1… Avner, Yasuhiro, Lyren, Weising, and Clement does not remediate the deficiencies of Marcolina and Bell, and therefore the aforementioned features of the present invention recited in independent claim 1 still does not result… dependent clams 3-7 and 10-11 are allowable at least for 
Examiner disagrees.  As discussed above, these limitations of claim 1 are taught by Rouvinez, Bell and Powderly.  Claim 1 and claims 3-11 have been rejected.  Please see the corresponding rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612